DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 02/26/2021.
3.	Claims 1-4, 6-9, 11-12 are pending. Claims 1-4, 6-9, 11-12 are under examination on the merits. Claim 1 is amended. Claim 12 is newly added. Claims 5, 10 are  previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive, thus claims 1-4, 6-9, 11-12 stand rejected as set forth in Office action dated 11/30/2020 and further discussed in the Response to Arguments below.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4, 6-9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (JP2010248475, machine translation, hereinafter “Shimizu”) in view of Takanashi et al. (US Pub. No. 2014/0220598 A; hereinafter “Takanash”).

Regarding claims 1,11-12: Shimizu teaches a method of producing the amino resin crosslinked particles (Page 2/70, Claim 1; Page 7/70, [0014]) comprises a step e.g. “condensation/curing step” of allowing the surface of the amino resin particles composed of an amino compound (A)-formaldehyde condensate to have a shell layer composed of an amino 
	However, Takanashi teaches a biological substance detection method for specifically detecting a biological substance from a pathological specimen, said method being characterized in that, in cases where immunostaining using a fluorescent label and staining for morphological observation using a staining agent for morphological observation are simultaneously performed, the brightness retention rate of an immunostained part is in a range of 80% to 120% in relation to the brightness retention rate of a part stained for morphological observation when said fluorescent label used for said immunostaining is observed (Page 7, [0101]-[0103]) with benefit of providing a method by which the results of fluorescence observation and immunostaining can be assessed properly even when a fluorescent label and/or a staining agent is/are deteriorated by irradiation with an excitation light (Page 2, [0016]-[0017]), wherein said fluorescent dye is a rhodamine-based dye molecule or an aromatic ring-based dye molecule (Page 2, [0019]; Page 11, Claim 3) with benefit of providing a method by which the results of fluorescence observation and immunostaining can be assessed properly even when a fluorescent label and/or a staining agent is/are deteriorated by irradiation with an excitation light (Page 2, [0016]-[0017]). 
In an analogous art of the method of producing dye-containing thermosetting resin particles, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the dye in the method of producing dye-containing thermosetting resin particles by Shimizu, so as to include 
the dye which is an organic fluorescent dye, wherein said organic fluorescent dye is a rhodamine or an aromatic dye as taught by Takanashi, and would have been motivated to do so with reasonable expectation that this would result in providing a method by which the results of fluorescence observation and immunostaining can be assessed properly even when a fluorescent label and/or a staining agent is/are deteriorated by irradiation with an excitation light  as suggested by Takanashi (Page 2, [0016]-[0017]). 
Regarding claim 2:  Shimizu teaches the method of producing dye-containing thermosetting resin particles (Page 2/70, Claim 1; Page 7/70, [0014]), wherein said seed particles have an average particle size of 100 nm within the range of 20 to 150 nm (Page 56/70, [0285], Example 5). 

Regarding claim 3:  Shimizu teaches the method of producing dye-containing thermosetting resin particles (Page 2/70, Claim 1; Page 7/70, [0014]), wherein said acid catalyst is a mixture of two acids including dodecylbenzene sulfonic acid (Page 19/70, [0085]). 
	
Regarding claim 4:  Shimizu teaches the method of producing dye-containing thermosetting resin particles (Page 2/70, Claim 1; Page 7/70, [0014]), wherein said dye-containing thermosetting resin particles have an average particle size of 140 nm within the range of 60 to 750 nm (Page 56/70, [0286], Example 5).

Regarding claim 6:  Shimizu teaches the method of producing dye-containing thermosetting resin particles (Page 2/70, Claim 1; Page 7/70, [0014]), wherein the core in addition to melamine may contain benzoguanamine (Page 12/70, [0047]), and the shell layer in addition to a guanamine compound may contain melamine (Page 15/70, [0062]). Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since said thermosetting resin forming said seed particles is of the same kind as a thermosetting resin obtained by polymerizing said monomer for thermosetting resin synthesis in said dispersion for a known material based on its suitability for its intended use is within the level ordinary skill in the art. 

Regarding claim 7:  Shimizu teaches the method of producing dye-containing thermosetting resin particles (Page 2/70, Claim 1; Page 7/70, [0014]), wherein said seed 

	Regarding claim 8:  Shimizu teaches the method of producing dye-containing thermosetting resin particles (Page 2/70, Claim 1; Page 7/70, [0014]), wherein said seed particles are prepared by polymerizing said monomer for thermosetting resin synthesis in the presence of a dye (Page 30/70, [0142]). Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since changs in sequence of adding ingredients would have been obvious for one of ordinary skill in the art.

	Regarding claim 9:  Shimizu teaches the method of producing dye-containing thermosetting resin particles (Page 2/70, Claim 1; Page 7/70, [0014]), wherein said dye existing at the time of preparing said seed particles is of the same kind as the dye existing at the time of polymerizing said monomer for thermosetting resin synthesis in said dispersion (Page 30/70, [0143]). Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since designing the particles having a core-shell structure and containing dyes so as to contain the same dye both in the core and in the shell is art conventionally known to one of ordinary skill in the art. In the method described by Shimizu for producing the amino resin crosslinked particles, adopting the above art to allow both the core and the shell to contain the same dye would have been obvious for one of ordinary skill in the art.

Response to Arguments
8.	Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the methods disclosed in Shimizu are not used
for immunostaining because dyes in Shimizu are inorganic particles that are being used to
suppress hygroscopicity and prevent the particles from agglomerating, and there is nothing in Shimizu suggesting that they are being used as white pigment. 
The Examiner respectfully disagrees. Shimizu teaches a method of producing the amino resin crosslinked particles (Page 2/70, Claim 1; Page 7/70, [0014]) comprises a step e.g.
“condensation/curing step” of allowing the surface of the amino resin particles composed of an
amino compound (A)-formaldehyde condensate to have a shell layer composed of an amino
compound (B)-formaldehyde condensate (Page 2/70, Claim 1), the formation of the shell layer
followed by curing (Page 10/70, [0027]). The inorganic particles are preferably metal oxide
particles (Page 23/70, [0109]), for example, silica, titania, alumina, zinc oxide, and magnesium
oxide (Page 23/70, [0109]). The uses of inorganic particles in Shimizu to either suppress hygroscopicity and prevent the particles from agglomerating or as being used as white pigment is irrelevant because Shimizu teaches a coloring process coloring process in particular is not restricted. This is not essential in the manufacturing method of the present invention, and is a necessary step in the case of a colored particle such as a colored spacer. In other words, in the production method of the present invention, a coloring step of adding a dye to an aqueous medium in the condensation / curing reaction before the condensation / curing reaction or a dispersion containing the amino resin crosslinked particles obtained in the condensation / curing step can be included in both of the form of the powder and the form of the solvent dispersion (Page 30/70, [0142]). Amino resin particles and amino resin crosslinked particles have excellent a dye added in the coloring step is not particularly limited, and a water-soluble dye or an oil-soluble dye may be used, and a water-soluble dye is preferable.
These dyes may be used alone or in combination of 2 or more. The method of adding the dye to
the amino resin cross-linked particle dispersion is not particularly limited, but it is preferable to
add the dye to a solvent such as water or disperse the dye in a solvent. All disclosures of the
prior art, including non-preferred embodiment, must be considered. See In re Lamberti and
Konort, 192 USPQ 278 (CCPA 1967); In re Snow 176 USPQ, 328, 329 (CCPA 1973), since
non-preferred embodiments can be indicative of obviousness, see Merck & Co. v. Biocraft
Laboratories Inc. 10 USPQ 2d 1843 (Fed. Cir. 1989); In re Lumberti, 192 USPQ 278(CCPA
1976); In re Kohler, 177 USPQ 399. Shimizu does not expressly teach a method of producing
dye-containing thermosetting resin particles for immunostaining, using an organic fluorescent
dye wherein the organic fluorescent dye is detectable in immunological observation, wherein
said organic fluorescent dye is a rhodamine or an aromatic dye.
However, Takanashi teaches a biological substance detection method for specifically
detecting a biological substance from a pathological specimen, said method being characterized
in that, in cases where immunostaining using a fluorescent label and staining for morphological
observation using a staining agent for morphological observation are simultaneously performed,
the brightness retention rate of an immunostained part is in a range of 80% to 120% in relation
to the brightness retention rate of a part stained for morphological observation when said
fluorescent label used for said immunostaining is observed (Page 7, [0101]-[0103]) with benefit
of providing a method by which the results of fluorescence observation and immunostaining can
be assessed properly even when a fluorescent label and/or a staining agent is/are deteriorated
by irradiation with an excitation light (Page 2, [0016]-[0017]), wherein said fluorescent dye is a
rhodamine-based dye molecule or an aromatic ring-based dye molecule (Page 2, [0019]; Page
11, Claim 3) with benefit of providing a method by which the results of fluorescence observation
and immunostaining can be assessed properly even when a fluorescent label and/or a staining

Therefore,  it appears that Takanashi disclosure would have led one of ordinary skill in the art, through no more than ordinary creativity, to apply the method of producing dye-containing thermosetting resin particles for immunostaining, using an organic fluorescent dye, wherein the organic fluorescent dye is detectable in immunological observation See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (in making an obviousness determination one 
“can take account of the inferences and creative steps that a person of ordinary skill in the art would employ”).  

It is noted that some of Applicant’s arguments are addressed in the previous office action such as in response to Applicant’s argument that Takanashi teaches organic fluorescent dyes, one skilled in the art would not modify the Shimizu inorganic particles because 
1) the inorganic particles of Shimizu and the dyes in Takanashi are being used for two
completely different purposes. 
2) the methods disclosed in Shimizu are not used for immunostaining, one skilled in the art would have no reason or motivation to add an organic fluorescent dye that is detectable in immunological observation 
3) neither Shimizu nor Takanashi discloses adding the dye/inorganic particle during the monomer polymerization. 
The Examiner respectfully disagrees. It is noted that the rationale different from applicant is permissible. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered 
the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28
USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).   
1) Shimizu teaches a coloring process coloring process in particular is not restricted. This is not essential in the manufacturing method of the present invention, and is a necessary step in the case of a colored particle such as a colored spacer. In other words, in the production method of the present invention, a coloring step of adding a dye to an aqueous medium in the
condensation / curing reaction before the condensation / curing reaction or a dispersion
containing the amino resin crosslinked particles obtained in the condensation / curing step can be included in both of the form of the powder and the form of the solvent dispersion (Page
30/70, [0142]). Amino resin particles and amino resin crosslinked particles have excellent affinity
for dyes. Therefore, a dye added in the coloring step is not particularly limited, and a
water-soluble dye or an oil-soluble dye may be used, and a water-soluble dye is preferable.
These dyes may be used alone or in combination of 2 or more. The method of adding the dye to
the amino resin cross-linked particle dispersion is not particularly limited, but it is preferable to
add the dye to a solvent such as water or disperse the dye in a solvent.
2) Takanashi teaches a biological substance detection method for specifically detecting
a biological substance from a pathological specimen, said method being characterized in that, in
cases where immunostaining using a fluorescent label and staining for morphological
observation using a staining agent for morphological observation are simultaneously performed,
the brightness retention rate of an immunostained part is in a range of 80% to 120% in relation
to the brightness retention rate of a part stained for morphological observation when said
fluorescent label used for said immunostaining is observed (Page 7, [0101]-[0103]),
3) Shimizu teaches a coloring process coloring process in particular is not restricted.

Therefore, a dye added in the coloring step is not particularly limited, and a water-soluble
dye or an oil-soluble dye may be used, and a water-soluble dye is preferable. These dyes
may be used alone or in combination of 2 or more.

	In response to Applicant’s argument that in Shimizu it is essential to use guanamine to exert the effect of control of hygroscopicity. In contrast, the particle of amended claim 1 of the present application does not use guanamine. Therefore, combining Shimizu with Takanashi would not render amended claim 1 obvious.
	The Examiner respectfully disagrees.  Shimizu teaches the method of producing dye-containing thermosetting resin particles (Page 2/70, Claim 1; Page 7/70, [0014]), wherein a resin obtained by polymerizing said monomer for thermosetting resin synthesis in said dispersion comprises a structural unit formed from melamine seed (i.e., melamine resin seed; Page 56/70, [0283]-[0285], Example 5), a composition containing benzoguanamine, formalin and dodecylbenzenesulfonic acid is dropped for polymerization to form the shell layer outside the core to give the melamine resin seed solution crosslinked particles with an average particle diameter of 140 nm (Page 56/70, [0286], Example 5). The Applicant further argues that  amended claim 1 does not use guanamine. This found not persuasive because the claim uses the “Comprising”  language that leaves the claim open for the inclusion of unspecified ingredients even in major amounts, see Ex parte Davis et al., 80 USPQ 448 (PTO Ed. App. 1948). Additionally, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, nevertheless, the combination of Shimizu in view of Takanash is deemed to teach a method of producing dye-containing thermosetting resin particles for immunostaininq as the recited claimed. In an analogous art of the method of producing dye-containing thermosetting resin particles, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the dye in the method of producing dye-containing thermosetting resin particles by Shimizu, so as to include  the dye which is an organic fluorescent dye, wherein said organic fluorescent dye is a rhodamine or an aromatic dye as taught by Takanashi, and would have been motivated to do so with reasonable expectation that this would result in providing a method by which the results of fluorescence observation and immunostaining can be assessed properly even when a fluorescent label and/or a staining agent is/are deteriorated by irradiation with an excitation light  as suggested by Takanashi (Page 2, [0016]-[0017]). Thus, Takanashi cures the deficiency of Shimizu that relied upon in rejecting independent claim, and one skilled in the art would naturally look prior art such as Takanashi addressing the same problem as the invention at hand, and in this case would find an appropriate solution. It is further noted that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).
The applicants need to show that his, her, or their invention is actually different from and unexpectedly better than the prior art, see In re Best, 195 USPQ 430, 433,434 (CCPA 1977). 
 The applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection  based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare their invention method and show the method is actually different from and unexpectedly better than the teachings of the references. 

9.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information 



/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
03/10/2021